Judge Cambpell
dissenting.
This case presents the question as to whether or not certain evidence elicited by the defendants was competent, and, if so, whether the rejection thereof was prejudicial to the defendants.
Plaintiff was seeking to recover the difference between the fair market value of the boat before it was damaged by the negligence of the defendants and the fair market value thereof immediately after such damage.
The plaintiff purchased the boat from the United States Navy after having examined the boat at the Navy Yard in Charleston, South Carolina. The plaintiff presented a sealed bid pursuant to an open invitation to the public to place bids. The bid submitted by the plaintiff was accepted by the United States Government. The plaintiff was then asked as to what amount his bid was which had been accepted by the government. The question was objected to, and the trial court sustained the objection. If permitted to answer, the plaintiff would have answered $287.75.
*250Was the amount of this bid, which was the purchase price of the boat in question, competent evidence to be considered by the jury in order to enable the jury to ascertain what was the fair market value of the boat immediately prior to the damage done thereto by the defendants ? In my opinion, this evidence was competent as being some evidence and relevant upon the material question to be determined by the jury.
This was the amount paid for the boat in the fall of 1967, and the boat was in practically the same condition in November 1968 when it was damaged.
The plaintiff’s son testified, “From the time my father brought the boat to Charlotte and put it on the homemade crib, I had done some work on the boat myself, and I had observed my father working on the boat. I had sanded some paint off. We were sanding the paint off to repaint it. That is about as far as we got other than cleaning it up and trying to start it, and that was about all we had done.” The father testified, “It was in October I guess when I built the crib and I got the boat located there, and it was there in that position from October 1967, until November of 1968, when the automobile came in contact with it. During that period of time, I stripped about one quarter of one side of the paint off of it, which would be about 10% of the total paint that had been stripped off in a period of little over a year. I had not done anything else to the boat during that year because I was trying to get in shape to buy electronics to put on it. The boat was roughly in the same condition after it had been at my house for about a year as it was when I bought it except for whatever weathering that had taken place during that year.”
There not having been any material change in the boat except moving it from Charleston, South Carolina, to Charlotte, North Carolina, between the time of purchase and the time of the damage, I am of the opinion that it was competent and relevant to show the purchase price of the boat as being some evidence tending to show what the fair market value of the boat was immediately before the damage. In my opinion this evidence was competent, and the refusal of the trial court to permit the jury to consider that evidence along with all the other evidence in arriving at the fair market value of the boat immediately before the damage, was prejudicial error.
I think the defendants are entitled to a new trial.